Citation Nr: 0933846	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis and a 
ganglion cyst of the right wrist.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from November 1970 to October 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Columbia, South Carolina.  In 
this rating determination, the RO denied service connection 
for bilateral ganglion cysts and arthritis/numbness/loss of 
grip of the wrists.  

In an April 2005 rating determination, the RO granted service 
connection for residuals of a ganglion cyst of the left wrist 
and assigned a 10 percent disability evaluation, effective 
the date of the receipt of the Veteran's initial application 
for compensation.  The Veteran perfected his appeal as to the 
service connection claim by means of a VA Form 9, received in 
May 2005.  On this document, he also disagreed with the 
initial disability rating assigned for residuals of the left 
wrist ganglion cyst.  However, instead of issuing a statement 
of the case for the increased initial rating claim, the RO 
simply included the issue on a June 2006 supplemental 
statement of the case, treating it as already perfected.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the RO certifies an issue for 
appeal without having received a timely substantive appeal, 
the requirement for a substantive appeal is essentially 
waived.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 
(2003) citing Rowell v. Principi, 4 Vet. App. 9 (1993).  
Here, the RO has certified the appeal as to the claim for an 
initial rating in excess of 10 percent for left wrist 
disability.  The VA Form 646 is accepted in lieu of a VA form 
9 with respect to that issue, and the matter of its 
timeliness as a substantive appeals is deemed waived.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

As it relates to the Veteran's service treatment records 
(STRs), the Board notes that there appears to be some 
discrepancy as to the existence of the records.  On March 11, 
2003, it was requested that the National Personnel Records 
Center (NPRC) furnish all inservice treatment records of the 
Veteran.  In the response to the request it was indicated 
that the records had been mailed on March 24, 2003.  

In a June 2003 interoffice e-mail it was noted that the 
Veteran's STRs had been requested on March 11, 2003, and 
there was a notation that they had been mailed on March 24, 
2003, but there had been no receipt of the STRs.  In response 
to the e-mail, a representative from the Records Management 
Center (RMC) indicated that the STRs were "a no record" at 
the RMC.  

Based upon the above, the Board is of the opinion that an 
additional attempt should be made to obtain any and all 
available treatment records and to specifically determine the 
availability of any STRs.  

The Board further observes that at the time of his September 
2005 VA examination, the Veteran indicated that he was 
applying for Social Security benefits.  The Board notes that 
VA has an obligation to obtain copies of all Social Security 
decisions and the records underlying those decisions.  Tetro 
v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992). 

As to the Veteran's claim for an evaluation in excess of 10 
percent for residuals of the left wrist ganglion cyst, the 
Board notes that subsequent to the last VA examination, the 
Veteran has indicated that that he experiences near constant 
pain in his left wrist and that the current rating is not an 
accurate reflection of the impact the condition has on his 
life.  The Board further notes that at the time of his 
January 2005 surgery, the Veteran appeared to have had a 
nerve severed to help ease the pain.  VA is obliged to afford 
a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  An additional VA 
examination to determine the extent of any current left wrist 
disorder, to include any nerve damage resulting from the 
surgery, is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Please contact the NPRC and any other 
appropriate location, to request the 
Veteran's complete service treatment 
records for all periods of active 
service.  If no more records are located, 
please indicate via a formal finding that 
it is reasonably certain that such 
records do not exist and that further 
efforts to obtain those records would be 
futile.

2.  Contact SSA and obtain copies of all 
decisions pertinent to the Veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning that 
claim.

3.  The Veteran should be scheduled for a 
VA orthopedic and neurological 
examinations to determine the nature and 
etiology of any current right wrist 
disorder and the severity of his service-
connected residuals of a left wrist 
ganglion cyst removal.  All indicated 
tests and studies are to be performed, 
including X-ray studies, and all ranges 
of motion should be reported in degrees.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

As it relates to the right wrist 
disorder, the examiners are requested to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
right wrist disorder, if found, is 
related to the Veteran's period of active 
service?  The examiners should provide 
rationales for these opinions.  

As it relates to the left wrist ganglion 
cyst removal residuals, the examiners 
should also determine whether the left 
wrist disability is manifested by flare 
ups, weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to flare ups, weakened movement, 
excess fatigability, incoordination, or 
pain.

If nerves are involved, the examiner is 
requested to identify the nerves involved 
and indicate what impairment, if any, 
results from the nerve impairment.  If 
nerve impairment is involved, the 
examiner should indicate whether the 
nerve impairment is slight, moderate, or 
severe.  

These findings are needed to evaluate the 
disability in accordance with court 
decisions and criteria contained in VA's 
Rating Schedule.  38 C.F.R., Part 4.

4.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a SSOC 
and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

